Cooper, J.,
delivered the opinion of the court.
The appellant company should congratulate itself upon the very fortunate escape it has secured from a verdict for substantial punitive damages, which, on the facts, might well have been awarded by the jury:
Mr. Durfree was justified in momentarily expecting that *444tbe servants of the company would remove the obstructing train- from across the highway, so that he might pursue Ms journey home; and it does not lie with the company to say that he should have yielded to its unlawful and arrogant conduct, and sought shelter against the inclemency of the weather.

The judgment is affirmed.